Mr. Justice Waterman delivered the opinion oe the Court. This is an appeal from an order of court awarding damages upon the dissolution of an injunction. The damages claimed were for expense incurred in the employment of attorneys. Among the services rendered by appellee’s attorneys were certain appearances and arguments in this court, upon an appeal from the order of dissolution. We do not think that an allowance can be made for service here rendered after the injunction has been terminated by an order of the court below. Kor do we think that the evidence presented in this case as to the liability of or payment by the appellee for the amount awarded by the court was sufficient. It is not merely what the services of the solicitor were reasonably worth that is to be found, but for what sum has the party been reasonably and fairly made liable, or what has he reasonably and fairly paid; the thing to be determined is the damage he has suffered because of the injunction; the necessary and actual cost of removing the same is damage. If there was an agreement with an attorney to do all that he could, or to prepare and argue a motion to dissolve for the sum of $100, that being the extent of the party’s damage, he could not recover $200, although the attorney’s services might have been worth that sum. It is necessary that courts should be particular about matters of this kind. Jevne & Almini v. Osgood et al., 57 Ill. 340; Elder et al. v. Sabin et al., 66 Ill. 126; Harms, Impl’ed, etc., v. Fitzgerald, 1 Ill. App. 325; Gerard v. Gateau, 15 Ill. App. 520-530; McGouwn v. Law, 18 Ill. App. 34-38; Stinnett v. Wilson, 19 Ill. App. 38-41. The judgment of the Superior Court is reversed and the cause remanded.